Citation Nr: 1614788	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, major depressive disorder (MDD), anxiety disorder, and insomnia.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to a compensable disability rating for status post left fifth finger fracture, claimed as left hand disability.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot condition.

6. Entitlement to service connection for asthma.

7. Entitlement to service connection for bronchitis, chronic.

8. Entitlement to service connection for a cervical spine condition.

9. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as lungs.

10. Entitlement to service connection for a bilateral shoulder condition.

11. Entitlement to service connection for a left foot condition.

12. Entitlement to service connection for migraines.

13. Entitlement to service connection for sleep apnea syndromes.

14. Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed as acid reflux.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.P.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from February 1983 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, February 2014, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board is aware that the RO has characterized the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression as being on appeal from the February 2014 rating decision, which denied reopening of the Veteran's claim of entitlement to service connection for PTSD with depression.  In March 2012, the RO requested the Veteran's complete service personnel records in association with his original claim of service connection for PTSD.  Despite a March 2012 request from the Veteran to withdraw his claim of entitlement to service connection for PTSD, and a March 2012 letter from the RO acknowledging the Veteran's request, in the March 2012 rating decision the RO denied entitlement to service connection for PTSD with depression.  The Veteran did not appeal that decision.  However, in April 2012, the Veteran's complete service personnel records were associated with the evidentiary record.  Accordingly, the Board finds reconsideration of the Veteran's original claim of entitlement to service connection for PTSD with depression is warranted.  See 38 C.F.R. § 3.156(c) (2015).  Accordingly the appeal currently before the Board is from the March 2012 rating decision.

In his February 2010 claim, the Veteran stated he was seeking service connection for PTSD and severe depression.  In his February 2014 claim, the Veteran stated he was seeking service connection for anxiety, major depression, and insomnia.  The Veteran's VA treatment records include diagnoses of PTSD, major depressive disorder (MDD), and insomnia.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has combined the claim of entitlement to service connection for PTSD with depression with the claim of entitlement to service connection for an acquired psychiatric condition (claimed as anxiety disorder and insomnia), and recharacterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, MDD, anxiety disorder, and insomnia.

In May 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include imaging reports from a December 2013 VA examination, and VA treatment records from the Atlanta VA Medical Center (VAMC) dated June 2010 to February 2012, and June 2012 to February 2016; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for erectile dysfunction (ED) has been raised by the record in a November 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds the evidence of record indicates there are outstanding federal records.  The Veteran has reported receiving treatment from the Atlanta VAMC, however it appears not all records from the Atlanta VAMC are associated with the record.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran's VA treatment records also indicate the Veteran receives benefits from the Social Security Administration (SSA), which may include disability benefits.  See, e.g., November 2015 social worker assessment progress note.  On remand, the AOJ should ask the Veteran to clarify whether he receives SSA disability benefits, or has filed a claim for SSA disability benefits, and if so, the AOJ should obtain the Veteran's outstanding SSA records.

Acquired Psychiatric Disorder

The Veteran contends his current acquired psychiatric disorder is related to racial discrimination and unfair punishment he suffered during his active duty service.  The Veteran's service personnel records include an October 1984 mental health consultation, in which the Veteran contended he experienced racial discrimination and harassment by his command, and it was noted the Veteran alluded to suicidal ideation in a letter to his Congressional representative.  The Veteran has also submitted lay statements from family members regarding the Veteran's reported experiences during service, and C.P. testified the Veteran called and told him during service that he was experiencing discrimination and harassment.  See May 2015 videoconference hearing testimony.  

In a March 2014 letter, Dr. R.A., the Veteran's treating VA psychiatrist, opined the Veteran's chronic mental health problems, including diagnoses of PTSD and MDD, are directly related to the military experiences the Veteran reported to him.  However, it does not appear Dr. R.A. has had the opportunity to review the evidentiary record, and based his opinion solely on the Veteran's reports regarding his active duty service.  Further, the Veteran's VA treatment records have previously related the Veteran's PTSD diagnosis to a childhood trauma.  See, e.g., January 2010 psychiatry general progress note; November 2009 SATP consultation; see also June 2013 psychiatry general progress note (Dr. R.A. notes the childhood trauma, but that the Veteran states his symptoms are related to the military).

VA is obligated to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current acquired psychiatric disorder.

Left and Right Knee Disabilities

The evidence of record indicates there are outstanding relevant private treatment records.  In February and June 2015 treatment records from AllSpine Surgery Center, the physician noted the Veteran's reports that he saw a knee surgeon in 2013, but declined surgery at that time.  On remand, the AOJ should undertake appropriate development to obtain these records.

The Veteran contends his current knee disabilities are related to jumping from piers onto the boat during service, and reports experiencing knee pain during and since service.  See May 2015 videoconference hearing testimony.  Upon VA examination in December 2013, the VA examiner diagnosed only a right knee sprain, and found no current diagnosis for the Veteran's left knee.  However, the Veteran's VA and private treatment records include diagnoses of osteoarthritis of the bilateral knees.  See, e.g., March 2013 primary care note (includes x-ray reports); August 2012 primary care note.  In a June 2015 letter, a nurse practitioner from AllSpine Surgery Center stated she had discussed the Veteran's military history and injuries with him, and opined it is as likely as not the Veteran's knee pain began while he was on active duty.  However, a nexus opinion was not provided as to a specific diagnosis of a left and/or right knee disability, to include arthritis.

On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of all current left and right knee disabilities.

Remaining Issues

In December 2014, the Veteran was informed of the RO's December 2014 rating decision denying entitlement to increased disability ratings for bilateral tinnitus, lumbar degenerative spurs, and status post left fifth finger fracture; denying to reopen a claim of entitlement to service connection for a right foot condition; and denying entitlement to service connection for asthma, chronic bronchitis, a cervical spine condition, chronic obstructive pulmonary disease (COPD), a bilateral shoulder condition, a left foot condition, migraines, sleep apnea syndromes, and gastroesophageal reflux disease (GERD).  In February 2015, VA received the Veteran's notice of disagreement with the denial of an increased disability rating for his left fifth finger, which the Veteran characterized as his left hand.  In November 2015, VA received the Veteran's notice of disagreement regarding the rest of the issues adjudicated in the December 2014 rating decision, with the exception of the issues of entitlement to increased disability ratings for bilateral tinnitus and lumbar degenerative spurs, which were not appealed.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notices of disagreement with these issues.  

Because the notices of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private treatment related to his acquired psychiatric disorder, left knee, and/or right knee.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from a knee surgeon with whom the Veteran consulted in 2013.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to clarify whether he currently receives, or has ever filed a claim for, SSA disability benefits.  The AOJ should then undertake appropriate development to obtain any outstanding SSA disability records.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

4. The AOJ should obtain all outstanding VA treatment records, to include from the Atlanta VAMC and associated outpatient facilities dated prior to and through September 2009, from March 2010 to June 2010, from February 2012 to June 2012, from May 2014 to May 2015, and full records from August 2015 to the present.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, depression, MDD, anxiety disorder, and insomnia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since February 2010.

The examiner should address the diagnoses of PTSD, MDD, and insomnia as reflected in the Veteran's VA treatment records.  

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner should specifically address the lay statements and testimony of record regarding the Veteran's reports of experiencing racial discrimination and harsh, unfair punishments from his command during active duty service.

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since February 2010, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the lay evidence of record from the Veteran and his family members, to include regarding the changes in the Veteran's personality and moods following his active duty service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a new VA examination by an appropriate examiner to determine the nature and etiology of his left and right knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left and/or right knee disabilities which are currently manifested, or which have been manifested at any time since August 2013.  

The examiner should specifically address the diagnoses of arthritis in the bilateral knees in the Veteran's VA and private treatment records, and the diagnosis of a right knee sprain upon VA examination in December 2013.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's treatment for left knee pain, with an assessment of left knee strain, in March 1983.

The examiner should also specifically address the Veteran's contention that he injured his knees jumping from piers onto the boat during service, and that he experienced knee pain during and continually since service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

7. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to a compensable disability rating for status post left fifth finger fracture, claimed as left hand; whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot condition; and entitlement to service connection for asthma, chronic bronchitis, a cervical spine condition, COPD (also claimed as lungs), a bilateral shoulder condition, a left foot condition, migraines, sleep apnea syndromes, and GERD (also claimed as acid reflux).  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

8. After the above development has been completed, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, a left knee disability, and a right knee disability.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

